Name: Commission Regulation (EEC) No 1195/88 of 29 April 1988 abolishing a countervailing charge on artichokes originating in Spain except in the Canary Islands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Na-L 111 /92 Official Journal of the European Communities 30 , 4. 88 COMMISSION REGULATION (EEC) No 1195/88 of 29 April 1988 abolishing a countervailing charge on artichokes originating in Spain except in the Canary Islands chokes originating in Spain (except in the Canary Islands) can be abolished ; Whereas, pursuant to Article 136 (2) of the Act of Acces ­ sion of Spain and Portugal (4), the arrangements applicable to trade between, on the one hand, a new Member State and, on the other, the Community as constituted at 31 December 1985, must be those which were applicable before accession, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1117/88 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 987/88 (3) introduced a countervailing charge on artichokes origina ­ ting in Spain (except in the Canary Islands) ; Whereas for artichokes originating in Spain (except in the Canary Islands) there were no prices for six consecutive working days ; whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of arti HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 987/88 is hereby repealed. Article 2 This Regulation shall enter into force on 30 April 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. * Done at Brussels, 29 April 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118, 20 . 5. 1972, p. 1 . (2) OJ No L 107, 28 . 4. 1988 , p. 1 . (3) OJ No L 98 , 14. 4 . 1988 , p. 41 . (4) OJ No L 302, 15. 11 . 1985, p. 9 .